       Case 4:20-cv-08722-HSG Document 30 Filed 04/13/21 Page 1 of 4



 1   Jonathan A. Stieglitz (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 2   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 3   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 4   Telephone: (323) 979-2063
 5   Attorney for Plaintiff
     ELI ALON
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
11   ELI ALON                                   Case No.: 4:20-cv-08722-HSG
12   Plaintiff
13   Against                                    JOINT STIPULATION OF
                                                DISMISSAL WITH PREJUDICE
14                                              AS TO BANK OF AMERICA, N.A.
     EXPERIAN INFORMATION
15                                              [Filed concurrently with (Proposed
     SOLUTIONS, INC.;                           Order)]
16   BANK OF AMERICA, N.A.
17
18   Defendant(s)                               Complaint Filed: 12/09/2020
19
20
21
22
23
24          IT IS HEREBY STIPULATED by and between Plaintiff Eli Alon
25   (“Plaintiff”) and Defendant Bank of America, N.A. (“Defendant”), by and through
26
     their respective counsel of record, that the above-captioned action, including all
27
28   parties and claims alleged therein, be and hereby is dismissed with prejudice in
                                                                                Stipulation of
                                                                     Dismissal With Prejudice
                                                                       Case No. 5:20 cv 8722
       Case 4:20-cv-08722-HSG Document 30 Filed 04/13/21 Page 2 of 4



 1   accordance with the Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii), with the
 2
     parties to bear their own fees and costs.
 3
 4         Undersigned counsel represent that they are fully authorized by their
 5   respective clients to enter into this Stipulation of Dismissal with Prejudice
 6
     DATED: April 9, 2021             THE LAW OFFICES OF JONATHAN A.
 7                                         STIEGLITZ
 8
                                             By:   /s/Jonathan A. Stieglitz
 9                                                 Jonathan A. Stieglitz
10                                                 Attorneys for Plaintiff
                                                   ELI ALON
11
12
     DATED: April 9, 2021                          McGuire Woods, LLP
13
14                                           By:   /s/ Salwa Syeda Kamal
                                                   Salwa Syeda Kamal
15                                                 Attorneys for Defendant
16                                                 BANK OF AMERICA, N.A.

17
18
19
20
21
22
23
24
25
26
27
28
                                                                                Stipulation of
                                                                     Dismissal With Prejudice
                                                                       Case No. 5:20 cv 8722
       Case 4:20-cv-08722-HSG Document 30 Filed 04/13/21 Page 3 of 4



 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6   Attorney for Plaintiff
 7

 8                     UNITED STATES DISTRICT COURT
 9               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELI ALON                               Case No.: 4:20-cv-08722-HSG

12
     Plaintiff                                PROPOSED ORDER FOR CASE
                                              DISMISSAL WITH PREJUDICE AS
13
     Against                                  TO BANK OF AMERICA, N.A.

14
     EXPERIAN INFORMATION
15   SOLUTIONS, INC.;
16   BANK OF AMERICA, N.A.
17

18
     Defendant                                Complaint Filed: 12/09/2020

19

20

21

22
            THE COURT having reviewed the Parties’ Proposed Stipulation for
23

24
     Dismissal With Prejudice, and being fully advised in the premises, DOES

25   HEREBY ORDER, that the Case is dismissed with prejudice with each party to
26
     bear their respective costs and fees
27

28
      Case 4:20-cv-08722-HSG Document 30 Filed 04/13/21 Page 4 of 4



 1   BY THE COURT:

 2
       4/13/2021
     ______________                         ____________________________
 3   DATE:                                  HON. Haywood S. Gillam Jr.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
